Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 1 of 10 PageID: 1



UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY, NEWARK

ISRAEL CHAVELA-LIRA, individually and
in behalf of all other individuals similarly
situated,

                         3ODLQWL൵,


                    –against–
                                                            ൬൪ CV ൰൫൰൪

EAST COAST COMPANIES, INC., d/b/a
EAST COAST PAVING & SITE
DEVELOPMENT; and ROBERT VAN
TASSELL, jointly and severally,

                         Defendants.

                              COMPLAINT AND JURY DEMAND

       ൫      ๠HSODLQWL൵, in behalf of other similarly situated current and former employees of

the defendants ZKRFRQVHQWWREHFRPHSDUW\SODLQWL൵VSXUVXDQWWRWKH)DLULabor Standards Act,

൬൳86&൬൫൰ E , alleges that the defendants YLRODWHGWKH)DLU/DERU6WDQGDUGV$FW൬൳U.S.C. 

൬൪൫et seq., and the defendants are liable to the SODLQWL൵ and SDUW\SODLQWL൵Vfor unpaid or underpaid

൫ PLQLPXPZDJHV ൬ RYHUWLPHFRPSHQVDWLRQDQGVXFKRWKHUUHOLHIDYDLODEOHE\ODZ

       ൬      ๠HSODLQWL൵IXUWKHUDOOHJHVSXUVXDQWWRthe New Jersey State Wage and Hour Law,

1-6WDW$QQ൭൮൫൫-൯൰D൮, that WKHSODLQWL൵LV entitled to XQSDLGRUXQGHUSDLG ൫ PLQLPXPZDJHV

൬ overtime compensation, and such other relief available by law.

       ൭      ๠HSODLQWL൵DOVRVWDWHVDFODLPIRU ൫ unjust enrichment anG ൬ breach of contract.

                                 JURISDICTION AND VENUE

       ൮      Jurisdiction of this action is conferred upon the Court by the Fair Labor Standards

$FW൬൳86&൬൫൰ E DQGIXUWKHUE\൬൲86&൫൭൭൫DQG൫൭൭൱.




                                                   ൫
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 2 of 10 PageID: 2



        ൯      Jurisdiction over all other claims is within the supplemental jurisdiction of the

Court pursuant to ൬൲86&൫൭൰൱

        ൰      9HQXHLVSURSHULQWKLVGLVWULFWSXUVXDQWWR൬൲86&൫൭൳൫ ๠HSDUWLHVUHVLGHZKHUH

set forth herein. A substantial part of the events or omissions giving rise to the claims alleged herein

occurred in the judicial district of this Court.

                                              PARTIES

        ൱      ๠HSODLQWL൵Israel Chavela-Lira is and was at all relevant times an adult residing in

Richmond County, New York.

        ൲      ๠e defendant East Coast Companies, Inc., d/b/a East Coast Paving & Site

Development is and was at all relevant times a New Jersey Business Corporation ZLWKLWVR൶FHLQ

Middlesex County, New Jersey.

        ൳      Upon information and belief, the defendant Robert Van Tassell is and was at all

relevant times an adult residing.

                           COLLECTIVE ACTION ALLEGATIONS

        ൫൪     3XUVXDQW WR ൬൳ 86&  ൬൫൰ E  WKH SODLQWL൵ commences this action as to the

SODLQWL൵’s claims arising under the Fair Labor Standards Act as a collective action in behalf of all

similarly situated current and former employees of the defendants at any time since three years

before the date of this complaint to the entry of judgment in this action who consent to become

SDUW\SODLQWL൵V

        ൫൫     ๠HSODLQWL൵ and the putative SDUW\SODLQWL൵VKDYHKDGVXEVWDQWLDOO\VLPLODUMREVDQG

compensation and have been subject to the defendants’ common policies and practices of willfully

violating the Fair Labor Standards Act DVVHWIRUWKLQWKLVFRPSODLQW๠HFODLPVRIWKHSODLQWL൵

stated herein are similar to those of the SXWDWLYHSDUW\SODLQWL൵V.



                                                   ൬
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 3 of 10 PageID: 3



                                    STATEMENT OF FACTS

       ൫൬     At all relevant times, the defendants’ business is a commercial paver doing business

as East Coast Paving & Site Development and located at ൬൲൯൪:RRGEULGJH$YHQXH8QLt F, Edison,

New Jersey.

       ൫൭     Upon information and belief, at all relevant times, the defendant Robert Van Tassell

ZDVDQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.

       ൫൮     Upon information and belief, at all relevant times, the defendant Robert Van Tassell

was an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the SODLQWL൵ and party

SODLQWL൵VDQGDFWHGGLUHFWO\RULQGirectly in the interest of an employer.

       ൫൯     Upon information and belief, at all relevant times, the defendant Robert Van Tassell

had the capacity on behalf of the defendants to establish the wages and hours of the employees of

the defendants.

       ൫൰     ๠HGHIHQGDnts are associated and are joint employers, act in the interest of each

other with respect to the employees of the defendants, have common policies and practices as to

wages and hours, and share control over the defendants’ employees.

       ൫൱     ๠Hdefendants employed WKHSODLQWL൵approximately from -XO\൬൪൫൱ until October

൬൫൬൪൫൳.

       ൫൲     ๠Hdefendants employed WKHSODLQWL൵as a paver.

       ൫൳     ๠HSODLQWL൵worked for the defendants approximately between forty and seventy

hours per week.

       ൬൪     ๠Hdefendants promised to pay WKHSODLQWL൵ approximately ൬൯൪൪SHUKRXUXQWLO

-XQH൬൪൫൲WKHQ൬൱൪൪SHUKRXUXQWLO1RYHPEHU൬൪൫൲WKHQ൭൯൪൪SHUKRXUXQWLO0DUFK൬൪൫൳DQG

WKHQ൮൪൪൪SHUKRXU XQWLO6HSWHPEHU൫൪൬൪൫൳DQG൱൬൪൪SHUKRXUWKHUHDIWHU.


                                                  ൭
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 4 of 10 PageID: 4



       ൬൫       In reality, despite this SURPLVHWKHGHIHQGDQWVIDLOHGWRSD\WKHSODLQWL൵DQ\ZDJHV

IURP6HSWHPEHU൫൬൪൫൳XQWLOWKHHQGRIKLVHPSOR\PHQW

       ൬൬       ๠H GHIHQGDQWV XQMXVWO\ HQULFKHG WKHPVHOYHV RI SODLQWL൵ E\ KDYLQJ SODLQWL൵

purchase goods, promising to reimburse him for purchasing thHJRRGVDQGQHYHUGRLQJVR๠HVH

goods consisted of required materials for the construction defendants were performing.

       ൬൭       ๠Hdefendants SDLGWKHSODLQWL൵partially in cash and partially by check.

       ൬൮       ๠Hdefendants willfully failed to pay the plainti൵ DQGSDUW\SODLQWL൵Vthe applicable

minimum wage.

       ൬൯       ๠HSODLQWL൵ and SDUW\SODLQWL൵Vworked more than forty hours each workweek, yet

the defendants willfully failed to pay the SODLQWL൵ and SDUW\SODLQWL൵V overtime compensation of

one and one-half times their regular rate of pay.

       ൬൰       Upon information and belief, while the defendants employed the SODLQWL൵ and party

SODLQWL൵VWKHdefendants failed to post or keep posted notices explaining the minimum wage rights

of employees under the Fair Labor Standards Act and the New Jersey Labor Law, and the SODLQWL൵

DQGSDUW\SODLQWL൵VZHUHXQLQIRUPHGRIWKHLUULJKWVGXULQJVXFKWLPHV

       ൬൱       Upon information and belief, while the defendants employed the SODLQWL൵A and

SDUW\SODLQWL൵V, the defendants IDLOHGWRPDLQWDLQDFFXUDWHDQGVX൶FLHQWrecords.

                                 FIRST CLAIM FOR RELIEF:
                                FAIR LABOR STANDARDS ACT

       ൬൲       ๠H SODLQWL൵, on behalf of the SODLQWL൵ and party plainWL൵V realleges and

incorporates by reference SDUDJUDSKV൫WKURXJK൬൱ as if they were set forth again herein.

       ൬൳       At all relevant times, the defendants, employers, employed the SODLQWL൵ and party

SODLQWL൵V, employees, within the meaning of the )DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ G 

H ൫ DQG J .


                                                    ൮
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 5 of 10 PageID: 5



       ൭൪     ๠HEXVLQHVVDFWLYLWLHVRIWKHdefendants DUHUHODWHGDQGSHUIRUPHGWKURXJKXQL¿HG

operation or common control for a common business purpose and constitute an enterprise, within

WKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ U 

       ൭൫     ๠HHQWHUSULVHRIWKHdefendants employs employees engaged in commerce or in

the production of goods for commerce, or in handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce, within the meaning of the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൭ V ൫ $ L 

       ൭൬     Upon information and belief, at all relevant times, the enterprise of the defendants

has had an annual gross volume of sales made or business done not less than RI ൯൪൪൪൪൪,

exclusive of separate retail excise taxes, within the meaning of the Fair /DERU6WDQGDUGV$FW൬൳

86&൬൪൭ V ൫ $ LL .

       ൭൭     ๠HUHIRUHXSRQLQIRUPDWLRQDQGEHOLHIDt all relevant times, the SODLQWL൵ and party

SODLQWL൵VKDYHEHHQHPSOR\HGLQDQHQWHUSULVHHQJDJHGLQFRPPHUFHRULQWKHSURGXFWLRQRIJRRGV

for commerce, within the meaning of the Fair Labor Standards Act൬൳86&൬൪൭ s ൫ $ .

       ൭൮     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൰DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵ DQGSDUW\SODLQWL൵V

the PLQLPXPZDJHDSSOLFDEOHXQGHUWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൰

       ൭൯     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൱DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵ and party plainti൵VDW

a rate not less than one and one-half times the regular rate of pay for work performed more than

forty hours in a workweek.

       ൭൰     By ൬൳86&൬൫൰ E , the defendants are liable to the SODLQWL൵ DQGSDUW\SODLQWL൵V

for unpaid RUXQGHUSDLG ൫ PLQLPXPwages and ൬ overtime compensation.




                                                ൯
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 6 of 10 PageID: 6



       ൭൱     ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, UHTXLUHGE\൬൳&)5൯൫൰൮

       ൭൲     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵ and SDUW\SODLQWL൵V are entitled to the equitable tolling of their

claims during the time that the defendants failed to post such notices.

       ൭൳     ๠HIRUHJRLQJFRQGXFWDVDOOHJHGFRQVWLWXWHVDZLOOIXOYLRODWLRQRIWKH)air Labor

Standards Act, within the meaning of the Portal-to-Portal Act, ൬൳86&൬൯൯ D 

       ൮൪     ๠HSODLQWL൵ DQGSDUW\SODLQWL൵VDUHIXUWKHUHQWLWOHGWRUHFRYHURIWKHdefendants an

equal amount as liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86& ൬൫൰ E 

                           SECOND CLAIM FOR RELIEF:
                      NEW JERSEY STATE WAGE AND HOUR LAW

       ൮൫     ๠HSODLQWL൵UHDOOHJHVDQGLQFRUSRUDWHVE\UHIHUHQFHSDUDJUDSKV൫WKURXJK൮൪ as if

they were set forth again herein.

       ൮൬     $W DOO UHOHYDQW WLPHV WKH GHIHQGDQWV HPSOR\HUV HPSOR\HG WKH SODLQWL൵ an

HPSOR\HHZLWKLQWKHPHDQLQJRIWKH1-6WDW$QQ൭൮൫൫-൯൰D൫ I–K 

       ൮൭     ๠URXJKRXW൬൪൫൱WKH1HZ-HUVH\VWDWHPLQLPXPZDJHZDV൲൮൮IURP-DQXDU\൫

൬൪൫൲XQWLO-XQH൭൪൬൪൫൳൲൰൪DQGIrom July ൫൬൪൫൳WR'HFHPEHU൭൫൬൪൫൳, $൫൪.൪൪, pursuant to

1-6WDW$QQ൭൮൫൫-൯൰D൮

       ൮൮     ๠HGHIHQGDQWVYLRODWHGWKHSODLQWL൵’s rights by failing to pay or underpaying the

SODLQWL൵ the required minimum wage, in violation RI1-6WDW$QQ൭൮൫൫-൯൰D൮

       ൮൯     ๠HGHIHQGDQWVYLRODWHGWKHSODLQWL൵’s rights by failing to pay or underpaying the

SODLQWL൵RYHUWLPHFRPSHQVDWLRQDWDUDWHQRWOHVVWKDQRQHDQGRQH-KDOIWLPHVWKHSODLQWL൵’s regular

rate of pay for the hours the plainWL൵ worked in excess of forty per workweek, in violation of N.J.

6WDW$QQ൭൮൫൫-൯൰D൮



                                                 ൰
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 7 of 10 PageID: 7



       ൮൰     ๠HGHIHQGDQWV’ course of conduct is so egregious that it warrants punitive damages.

       ൮൱     ๠H SODLQWL൵ is HQWLWOHG WR UHFRYHU IURP WKH GHIHQGDQWV WKH SODLQWL൵’s unpaid

minimum wages, overtime compensation, punitive damages, reasonable attorney’s fees, and costs

DQGGLVEXUVHPHQWVRIWKHDFWLRQSXUVXDQWWR1-6WDW$QQ൭൮൫൫-൯൰D൬൯

                                THIRD CLAIM FOR RELIEF:
                                 BREACH OF CONTRACT

       ൮൲     ๠HSODLQWL൵UHDOOHJHs DQGLQFRUSRUDWHE\UHIHUHQFHSDUDJUDSKV൫WKURXJK൮൱ as if

they were set forth again herein.

       ൮൳     ๠H SODLQWL൵ and class and the defendants had an express contract by which the

defendants promised to SD\SODLQWL൵VDQGWKHFODVVFHUWDLQDPRXQWVLQZDJHVLQH[FKDQJHIRUWKHLU

employment.

       ൯൪     ๠HSODLQWL൵ has fully performed his obligations under the contract as employees.

       ൯൫     ๠H GHIHQGDQWV EUHDFKHG WKH FRQWUDFW E\ IDLOLQJ WR WLPHO\ SD\ WKH SODLQWL൵ the

amount of wages the defendants promised KLPDQGE\IDLOLQJWRUHLPEXUVHWKHSODLQWL൵IRUSD\LQJ

for materials, as promised.

       ൯൬     As a result of the defendants’ IDLOXUHWRSD\WKHSODLQWL൵WKHagreed upon wages, the

defendants have beHQXQMXVWO\HQULFKHGDWWKHH[SHQVHRIWKHSODLQWL൵LQWKHDPRXQWRIDGGLWLRQDO

money owed under the contract.

       ൯൭     For the defendants’ ZLOOIXODQGXQMXVWL¿HGIDLOXUHWRSD\WKHSODLQWL൵Vand class the

agreed upon wagesWKHSODLQWL൵VDUHHQWLWOHGWRDQDZDrd of punitive damages.

                               FOURTH CLAIM FOR RELIEF:
                                  UNJUST ENRICHMENT

       ൯൮     ๠HSODLQWL൵RQEHKDOIRIKLPVHOIDQGDFODVVUHDOOHJHDQGLQFRUSRUDWHE\UHIHUHQFH

SDUDJUDSKV൫WKURXJK൯൭ as if they were set forth again herein.



                                                  ൱
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 8 of 10 PageID: 8



        ൯൯      ๠H SODLQWL൵ bought required supplies for construction work pursuant to his

HPSOR\PHQW ZLWK GHIHQGDQWV DQG WKH GHIHQGDQWV QHYHU UHLPEXUVHG WKH SODLQWL൵ IRU SXUFKDVLQJ

these required supplies

        ൯൰      As a result of defendants’ failure to pay claimant for the money he spent in ൬൪൫൱

൬൪൫൲DQG൬൪൫൳SD\LQJIRU required construction materials, the defendants must pay claimant the

amount he spent in those years.

                                   FOURTH CLAIM FOR RELIEF:
                                     DECLARATORY RELIEF

        ൯൱      ๠HSODLQWL൵ realleges and incorporates by reference SDUDJUDSKV൫WKURXJh ൯൰ as if

they were set forth again herein.

        ൯൲      3XUVXDQWWRWKH'HFODUDWRU\-XGJPHQW$FW൬൲86&൬൬൪൫–൪൬DQG5XOH൯൱RI

the Federal Rules of Civil Procedure, the SODLQWL൵ may obtain declaratory relief.

        ൯൳      ๠Hdefendants violated the Fair Labor Standards Act, Minimum Wage Act, section

൫൳൫RIWKH1HZ<RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW

        ൰൪      It is in the public interest to have these declarations of rights recorded.

        ൰൫      A declaratory judgment serves the useful purpose of clarifying and settling the legal

issues in this action.

        ൰൬      $ GHFODUDWRU\ MXGJPHQW ZRXOG WHUPLQDWH DQG D൵RUG UHOLHI IURP XQFHUWDLQW\

insecurity, and controversy giving rise to this action.

                                         PRAYER FOR RELIEF

        ൰൭      Wherefore, the SODLQWL൵, on behalf of the SODLQWL൵ DQG SDUW\ SODLQWL൵V pray this

&RXUWJUDQWDVUHOLHI

                 a.      designation of this action as a collective action in EHKDOIRIWKHSDUW\SODLQWL൵V

              DQGSURPSWLVVXDQFHRIQRWLFHSXUVXDQWWR൬൳86&൬൫൰ E WRDOOVLPLODUO\VLWXDWHG


                                                      ൲
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 9 of 10 PageID: 9



        SXWDWLYHSDUW\SODLQWL൵VDSSULVLQJWKHPRIWKHSHQGHQF\RIWKLVDFWLRQSHUPLWWLQJWKHP

        to assert timely claims under the Fair Labor Standards Act LQ WKLV DFWLRQ E\ ¿OLQJ

        LQGLYLGXDO FRQVHQWV WR EHFRPH SDUW\ SODLQWL൵V SXUVXDQW WR ൬൳ 86&  ൬൫൰ E  DQG

        appointing the SODLQWL൵ and the SODLQWL൵’s DWWRUQH\VWRUHSUHVHQWWKHSDUW\SODLQWL൵V

            b.    a declaratory judgment that the practices complained of herein are unlawful

        under the Fair Labor Standards Act and New Jersey State Wage and Hour Law;

            c.    an award of XQSDLG RU XQGHUSDLG ൫  PLQLPXP ZDJHV ൬  RYHUWLPH

        compensation, due under the Fair Labor Standards Act and New Jersey State Wage and

        Hour Law;

            d.    an award of liquidated damages pursuant to the Fair Labor Standards Act, ൬൳

        86&൬൫൰ E ;

            e.    an award of compensatory damages for breach of contract and for defendants’

        unjust enrichment;

            f.    an award of punitive damages for the defendants’ violations of the New Jersey

        State Wage and Hour Law and defendants’ breach of contract;

            g.    if liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&

        ൬൫൰ E DUHQRWDZDUGHGDQDZDUGRISUHMXGJPHQWLQWHUHVWSXUVXDQWWR൬൲86&൫൳൰൫

            h.    an award of prejudgment interest pursuant to the New York Civil Practice Law

        DQG5XOHV൯൪൪൫–൪൬

            i.    an award of postjudgment interest SXUVXDQW WR ൬൲ 86&  ൫൳൰൫ DQGRU the

        New Jersey Civil Practice Law and Rules,  ൮൮൬-൫൫;

            j.    an award of the attorney’s fees and costs, of this action, pursuant to ൬൳86&

        ൬൫൰ E DQG1-6WDW$QQ൭൮൫൫-൯൰D൬൯; and




                                               ൳
Case 2:20-cv-06160-SRC-CLW Document 1 Filed 05/20/20 Page 10 of 10 PageID: 10



               k.   such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

       3XUVXDQWWR5XOH൭൲ E RIWKH)HGHUal Rules of Civil Procedure, the SODLQWL൵, on behalf of

the SODLQWL൵ DQG SDUW\ SODLQWL൵V demands a trial by jury on all questions of fact raised by the

complaint.

                                                       W OFFICE OF JUSTIN A. ZELLER, P.C.
                                                     LAW

                                                           __________________
                                                     %\ __________________________________
                                                     Johnn M.
                                                           M Gurrieri
                                                     jmgurrieri@zellerlegal.com
                                                     Justin A. Zeller
                                                     jazeller@zellerlegal.com
                                                     ൬൱൱%URDGZD\6XLWH൮൪൲
                                                     1HZ<RUN1<൫൪൪൪൱-൬൪൭൰
                                                     7HOHSKRQH ൬൫൬ ൬൬൳-൬൬൮൳
'DWHG New York, New York                            )DFVLPLOH ൬൫൬ ൬൬൳-൬൬൮൰
       0D\൬൪൬൪൬൪                                  ATTORNEYS FOR PLAINTIFF




                                                ൫൪
